Citation Nr: 0333143	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, lumbosacral spine, and both 
hips, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for polyarhtralgias 
with lab evidence of autoimmune inflammatory disease, 
probable early ankylosing spondylitis.

5.  Entitlement to service connection for greater 
trochanteric bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran's increased rating and left hip claims are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All reasonable development necessary for an equitable 
disposition of the issues adjudicated by this decision has 
been completed.

2.  There is no competent medical evidence that the veteran 
has current right and/or left ankle disability.

3.  The veteran's autoimmune inflammatory disease with 
probable early ankylosing spondylitis was first shown many 
years after service and the preponderance of the competent 
medical evidence is against a finding that the veteran's 
bilateral knee disorder and polyarthralgias with autoimmune 
inflammatory disease and probable early ankylosing 
spondylitis are causally related to active service.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Service connection is not warranted for a bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Service connection is not warranted for polyarhtralgias 
with lab evidence of autoimmune inflammatory disease, 
probable early ankylosing spondylitis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed his appeal prior to the enactment of the 
VCAA.  As the caselaw relating to the applicability of VCAA 
to claims filed prior to its enactment has been somewhat 
inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
However, the VA Office of General Counsel, after reviewing 
this caselaw, recently held that the regulatory provisions 
of 38 C.F.R. § 3.159 implementing the duty to notify and 
duty to assist provisions of the VCAA were expressly 
provided for retroactive application for all claims that 
were pending before VA on November 9, 2000.  As such, these 
regulatory provisions were construed to apply retroactively.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, the 
RO advised the veteran of the evidence necessary to 
substantiate his service connection claims by various 
documents such as the December 2000 rating decision, 
correspondence dated in March 2001, and the December 2001 
Statement of the Case (SOC).  In essence, these documents 
summarized the criteria for establishing service connection 
for a claimed disability, requested that the veteran identify 
any pertinent medical records, indicated VA would obtain any 
such records he identified, and notified him of the RO's 
efforts to obtain such records.  In addition, the March 2001 
correspondence informed the veteran of the enactment of the 
VCAA, as well as what he must show to prevail in his claims, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Here, the veteran was accorded 
an examination in conjunction with this case in October 2000, 
and a competent medical opinion was subsequently obtained in 
March 2001.  Further, it does not appear that he has 
indicated the existence of any pertinent evidence that has 
not been obtained or requested by the RO.  In pertinent part, 
the Board notes that a March 2001 Report of Contact noted 
that no additional service medical records were available.  
Moreover, by an October 2003 statement, the veteran's 
representative stated that this case was properly before the 
Board for final disposition.  Thus, the Board concludes that 
the duty to assist has been satisfied.
    
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 345 F. 2d 1334 (Fed. Cir. 2003).  
However, in the instant case the Board notes that the 
veteran's case has been in adjudicative status for several 
years, and that he was provided with the appropriate VCAA 
notification by the March 2001 correspondence.  As such, the 
veteran was accorded more than the statutory one year period 
in which to present evidence in support of his claims prior 
to the Board's adjudication in this case.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  In addition, 
the Board reiterates that the veteran's representative 
indicated in an October 2003 statement that the Board should 
proceed with the adjudication of his appeal.   (Emphasis 
added.)  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran essentially contends that he 
developed multiple joint disorders due to an in-service 
injury.  In his January 2001 Notice of Disagreement, he 
asserted that in February 1991, while changing a split ring 
tire, the tire exploded, sending him approximately 12 to 15 
feet into the air, bending his body into an extreme fetal 
position, landing on his back.  He reported that he was then 
admitted to the hospital with lacerations to the corneas of 
his eyes with blindness, as well as extreme severe pain to 
his head, neck, hips, back, knees, and ankles.  Moreover, he 
reported that he had some memory loss during this time, and 
that he was hospitalized for more than a week.  Thereafter, 
in an April 2001 statement, he asserted that this injury 
occurred while engaged in support of combat operations 
against an enemy of the United States during Operation Desert 
Storm, and that he received the Army Commendation Medal for 
surviving this accident.

The veteran's DD Form 214 reflects that he did receive the 
Army Commendation Medal, among other awards and decorations.  
However, nothing indicates he received the Purple Heart or 
any other citation denoting combat duty during active 
service.

The veteran's service medical reflect that he was treated for 
complaints of left ankle problems in September 1989, and for 
left ankle pain in the area of the Achilles tendon in March 
1993.  The March 1993 records show an assessment of bruising.  

The veteran's service medical records also reflect treatment 
for complaints of left knee pain in September 1990.  

The veteran's service medical records further reflect that he 
was found to have mild degenerative joint disease of the 
lumbosacral spine on October 1992 X-rays.  In pertinent part, 
this X-ray report notes that the onset was one year earlier 
after truck tire spilt-ring blew up, lifted him up and he sat 
down hard on it.  (Service connection is currently in effect 
for degenerative joint disease of the cervical spine, 
lumbosacral spine, and both hips.)  However, nothing in the 
records indicates he also sustained injuries to his ankles 
and/or knees as a result of this incident.

Nothing in the service medical records reflect treatment for 
the right knee and/or ankle.  Further, there are no findings 
indicative of polyarthralgia.  Moreover, the veteran's lower 
extremities were clinically evaluated as normal on his April 
1994 expiration of term of service examination.

In October 2000, the veteran underwent a VA orthopedic 
examination at which he complained, in part, of degenerative 
arthritis of his knees and ankles.  The examiner noted that 
no claims file was available.  In pertinent part, the veteran 
reported that he injured his neck, back, and left hip 
following an "explosion" of a split rim of a 5 ton truck 
during service.  However, he reported that he had no care for 
this problem during service, that he developed a gradual 
onset of polyarthralgias after that episode, and that he had 
not had any treatment for these joints since service.  He 
also described his bilateral knee and ankle problems.  On 
examination, the examiner noted, in part, that X-rays of both 
knees showed infrapatellar bones spurs noted on the left 
greater than right, but otherwise no significant abnormality.  
The examiner further noted that X-rays of both ankles 
revealed no significant abnormality.  Following examination 
of the veteran, the examiner's diagnoses included chronic 
patellofemoral pain syndrome; normal examination of both 
ankles; and complaints of polyarthralgias without objective 
evidence of rheumatologic/inflammatory disease.

A VA bone scan was subsequently conducted in November 2000 in 
order to fully assess the veteran's complaint of 
polyarthralgias.  Impression was normal study.

In March 2001, a VA medical opinion was obtained in 
conjunction with this case.  The clinician who promulgated 
this opinion noted that the claims file was present and 
reviewed, and specifically noted the results of the October 
2000 VA orthopedic examination as well as the veteran's 
account of this injury in his January 2001 Notice of 
Disagreement.  Further, the clinician stated that the service 
medical records showed the veteran had an incident in October 
1992, but there was no evidence of the actual moment that it 
occurred, and that the question raised was whether it was at 
least as likely as not that the chondromalcia of the patella 
bilaterally was due to such an incident in service.  The 
clinician also noted the normal results of the November 2000 
bone scan, and that further diagnostic workups showed a 
positive HLA-B27, which indicated that the polyarthralgias 
were probably secondary to an autoimmune inflammatory 
arthritis and probably due to ankylosing spondylitis.  Based 
upon review of the veteran's records, the clinician opined 
that the veteran's polyarthralgias were not due to a single 
episode of trauma which occurred in October 1992, but were 
more likely due to an autoimmune polyarthritis which was most 
likely ankylosing spondylitis.  As such, this would not have 
been precipitated by trauma, and there was no evidence of any 
relationship between the veteran's current patellofemoral 
compression sign and evidence of an injury, except by the 
veteran's description.  In summary, the clinician stated that 
the veteran had a disseminated autoimmune disorder which was 
associated with polyarthralgias, and that there was no 
evidence to suggest the sole cause of this problem was an 
accident that occurred in 1992.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a bilateral ankle disorder, a 
bilateral knee disorder, and polyarthralgias.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Thus, while he is competent 
to describe his visible symptomatology, he is not competent 
to diagnose an underlying medical condition nor provide a 
competent medical opinion as to the etiology thereof.

Initially, the Board acknowledges that the veteran's service 
medical records do reflect treatment for left ankle problems 
during active service.  However, there is no indication of 
any treatment for the right ankle while on active duty.  More 
importantly, the competent medical evidence, particularly the 
October 2000 VA orthopedic examination, does not show that 
the veteran has a current disability of the right or left 
ankle.

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131;  see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Consequently, as the competent medical 
evidence does not show the veteran currently has the claimed 
bilateral ankle disability, the preponderance of the evidence 
is against this claim.

Turning to the veteran's bilateral knee and polyarthralgia 
claims, the Board notes that the service medical records do 
show treatment for left knee problems in September 1990, and 
the October 1992 X-ray report confirms that he was injured 
when a tire split-ring blew up.  Nevertheless, there is no 
indication of any treatment for the right knee or 
polyarthralgia during active service.  Moreover, the 
veteran's lower extremities were clinically evaluated as 
normal on his April 1994 expiration of term of service 
examination.  The veteran's autoimmune inflammatory disease 
with probable early ankylosing spondylitis was first shown 
many years after service; accordingly, the one year 
presumptive provisions that apply to arthritis are not 
applicable.  Further, even though the competent medical 
evidence does show that the veteran has the claimed 
disabilities, the March 2001 VA medical opinion is against a 
finding that these disabilities are causally related to 
active service, to include the veteran's account of injuries 
following the tire ring explosion in February 1991.  This 
opinion is based upon a review of the veteran's claims file, 
and there is no contrary medical opinion of record.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
bilateral knee disorder and polyarthralgias are causally 
related to active duty.

The Board acknowledges that the veteran asserted that the 
injuries he sustained when the tire ring blew up occurred 
while engaged in combat support duties during Operation 
Desert Storm, and that he received the Army Commendation 
Medal as a result thereof.  As such, it appears that the 
veteran is seeking the benefit of 38 U.S.C.A. § 1154(b), 
which provides that in the case of any veteran who engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the provisions of 38 U.S.C.A. § 
1154(b) are only applicable in cases where a veteran is shown 
to have actually served in combat with the enemy.  For 
application of 38 U.S.C.A. § 1154(b), it is not sufficient 
that a veteran be shown to have served during a period of war 
or to have served in a theater of combat operations or in a 
combat zone.  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, 
Section1154(b) requires that the veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).  Here, the record does not show that the 
veteran actually engaged in combat with the enemy during 
active service.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable in the instant case.  Moreover, 
as detailed above, the records confirm that such an incident 
did occur, but the competent medical evidence is against a 
finding that his current bilateral knee disorder and 
polyarthralgias are causally related to this incident.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a bilateral ankle disorder, a 
bilateral knee disorder, and polyarthralgias, and they must 
be denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for polyarhtralgias with 
lab evidence of autoimmune inflammatory disease, probable 
early ankylosing spondylitis is denied.


REMAND

As mentioned above, the veteran's service medical records 
reflect that he was found to have degenerative joint disease 
of the lumbosacral spine in October 1992.  Service connection 
was subsequently assigned for this disability by a February 
1995 rating decision.  

By the December 2000 rating decision, the RO recharacterized 
the service-connected disability as degenerative joint 
disease of the cervical spine, lumbosacral spine, and both 
hips.  Further, the RO assigned a 10 percent rating for this 
disability pursuant to Diagnostic Code 5003.

The Board notes that the veteran's degenerative joint disease 
of the cervical spine, lumbosacral spine, and both hips, 
could also be evaluated under Diagnostic Code 5293.  However, 
it does not appear that the RO ever considered the potential 
applicability of this Code when it adjudicate the case below.  
Moreover, during the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, the most recent VA orthopedic examination in 
October 2000 may not have sufficiently addressed the 
symptomatology contemplated by the new provisions, 
particularly in regard to intervertebral disc syndrome.  As 
such, further development, in the form of a new VA 
examination, and adjudication are warranted.

The Board also finds that the RO should consider whether the 
veteran is entitled to separate ratings for his degenerative 
joint disease of the cervical spine, lumbosacral spine, and 
both hips.  In making this determination, the RO should be 
cognizant of the fact that except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.

Regarding the veteran's greater trochanteric bursitis of the 
left hip, which was diagnosed on the October 2000 VA 
orthopedic examination, the Board notes that it is not clear 
from the competent medical evidence whether this disability 
is related to the service-connected degenerative joint 
disease of both hips.  In addition to the rules of service 
connection stated above, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's non-service 
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  Inasmuch as the Board cannot make such 
determination based upon the evidence of record, the 
examination should also address this issue.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also consider whether any additional 
development or notification is necessary pursuant to the 
VCAA.  In providing the necessary notification under the 
VCAA, the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected degenerative joint disease of 
the cervical spine, lumbosacral spine, 
and both hips, since October 2000.  After 
securing any necessary release, the RO 
should obtain those records not currently 
on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
orthopedic examination to address the 
current nature and severity of the 
service-connected degenerative joint 
disease of the cervical spine, 
lumbosacral spine, and both hips.  
Further, this examination should address 
the etiology of the veteran's diagnosed 
greater trochanteric bursitis of the left 
hip.  

The claims folder should be made 
available to the examiner for review 
before the examination.  

With respect to the veteran's service-
connected degenerative joint disease of 
the cervical spine, lumbosacral spine, 
and both hips, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  Specifically, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran has any 
additional loss of motion of the cervical 
spine, thoraco-lumbar spine, or either 
hip due to pain or flare-ups of pain, 
supported by adequate objective findings 
(i.e., grimace, atrophy, X-ray findings), 
or by excess fatigueability, weakened 
movement or incoordination, if present. 

In regard to the veteran's greater 
trochanteric bursitis of the left hip, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that this disability began during or is 
causally related to service, to include 
any abnormal findings recorded in the 
service medical records.  Further, the 
examiner must express an opinion as to 
whether it is as likely as not that this 
disability was caused or aggravated 
(worsening of the underlying condition 
versus temporary flare-up of symptoms) by 
the veteran's service-connected 
degenerative joint disease of both hips.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the SOC in December 2001, includes the revised 
regulatory criteria for rating spine disabilities found in 
38 C.F.R. § 4.71a, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



